Exhibit 10.9

 
 
EMBRESCIA GUARANTY

 
This Continuing Guaranty of Payment (“Guaranty”) is made and delivered this 30th
day of November, 2007, by Thomas J. Embrescia  (“Embrescia”).
 
RECITALS:
 
A.           3-D Service, Ltd. (“3-D”) has been engaged in the business of
selling, repairing, remanufacturing and maintaining industrial electrical and
mechanical equipment from its locations at 800 Nave Road SE in Massillon, Ohio,
and at 870 Crescentville Road in Cincinnati, Ohio.
 
B.           Embrescia has been the Chairman of Board of 3-D since its
inception.  Through XGen III, Ltd., an Ohio limited liability company owned 90%
by XGEN Ltd. and 10% by Venture Equity & Derivative Investment, LLC (“XGen”),
Embrescia has also had an ownership or beneficial interest in 3-D since its
inception.
 
C.           Pursuant to the 3-D Membership Interest Purchase Agreement (the
“Membership Interest Purchase Agreement”), executed on November 30, 2007,
Magnetech Industrial Services, Inc. (“Magnetech”) has purchased all of the
Membership Interest Units of 3-D, including all Units owned by XGen III, Ltd.
 
D.           Magnetech would not have been willing to enter into the Membership
Interest Purchase Agreement without the agreement of Embrescia to execute this
Guaranty, along with the execution of a similar agreement by Bernard L. DeWees
(“DeWees”).
 
E.           The consummation by Magnetech of the transactions contemplated by
the Membership Interest Purchase Agreement is in reliance upon the assurance of
Embrescia that he will comply fully with all of the terms and conditions of this
Guaranty.
 
NOW, THEREFORE, in consideration of the payments, promises and other benefits
made to or conveyed to Embrescia, directly or indirectly, through the Membership
Interest Purchase Agreement, and as an inducement to Magnetech to enter into the
Membership Interest Purchase Agreement, Embrescia hereby agrees as follows:
 
Embrescia hereby promises and guarantees to Magnetech that upon failure of XGen
III, Ltd., to promptly and fully pay any and all Indebtedness (as defined
below), Embrescia, subject to the limitations of the Cap, hereinafter defined,
shall pay all Indebtedness to Magnetech on demand together with all expenses of
enforcing this Guaranty, including attorneys’ fees, expenses and all other costs
of collection under this Guaranty.  This Guaranty constitutes and is an
absolute, unconditional and continuing guarantee of payment and shall apply to
each and every default in payment by XGen III, Ltd., which gives rise to
Indebtedness. Subject to the limits of the Cap, it is understood that repeated
and successive demands may be made and recoveries had hereunder.
 

--------------------------------------------------------------------------------


 
In this Guaranty, “Indebtedness” means all indebtedness and obligations of XGen
III, Ltd., now or hereafter owing to Magnetech under Section 8.02 of the
Membership Interest Purchase Agreement, whether such indebtedness or obligations
be direct or indirect, absolute or contingent, or primary or secondary.
 
The aggregate amount of Embrescia’ guaranty obligations for any and all
Indebtedness shall not exceed One Million Five Hundred Thousand Dollars
($1,500,000.00) (the “Cap”), provided that the Cap shall not apply to any
Indebtedness related to any willful or fraudulent breach by XGen III, Ltd., of
the Membership Interest Purchase Agreement or any document, instrument or
agreement ancillary to the Membership Interest Purchase Agreement.
 
The liability of Embrescia hereunder shall be discharged and this Guaranty shall
terminate 120 days after payment in full of the Indebtedness if within such
120-day period no petition is filed by or against XGen III, Ltd., pursuant to
the United States Bankruptcy Code, as amended from time to time, or under any
similar law of any jurisdiction.  If such a petition is filed within said
120-day period, this Guaranty shall continue and shall remain in full force and
effect until such time as the Indebtedness has been paid in full and is no
longer subject to repayment by, or recovery from, Magnetech under any such law.
 
Magnetech may take new, additional or substitute security for the Indebtedness
without releasing or impairing the obligation of Embrescia to Magnetech
hereunder, which security may be taken without notice to Embrescia.  The
liability of Embrescia hereunder shall not be affected or impaired by any
irregularity in or amendment of the Membership Interest Purchase Agreement or
any documents or instruments executed in connection therewith.  Embrescia agrees
that this instrument shall be binding on his heirs, personal representatives,
successors and assigns to the extent that such persons receive any portion of
the proceeds Embrescia receives, directly or indirectly, from the Membership
Interest Purchase Agreement, and that the rights and benefits of this Guaranty
shall inure to the benefit of the successors and assigns of Magnetech.
 
Magnetech shall have the right to apply all amounts received hereunder, in such
amounts and in such proportions as Magnetech in its sole discretion shall
determine, to the costs and expenses of enforcement and collection under this
Guaranty and to the full or partial satisfaction of the Indebtedness.  Demand
for payment under this Guaranty shall be effective upon Magnetech placing notice
in the United States mail addressed to Embrescia at the addresses stated below
by first class, registered, or certified mail.
 
This Guaranty shall be interpreted, construed and governed by the laws of the
State of Ohio, without regard to conflicts of law principles.  The parties
expressly consent to exclusive personal jurisdiction and venue in the federal
and state courts of the State of Ohio. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, and any provision of this Guaranty prohibited or unenforceable
under applicable law shall be ineffective only to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Guaranty.


 

--------------------------------------------------------------------------------




So Agreed and signed this 30th day of November, 2007.

 
Thomas J. Embrescia
          /s/ Thomas J. Embrescia  
Thomas J. Embrescia
3029 Prospect Ave
Cleveland Ohio 44115
 
 

 


COUNTY OF CUYAHOGA
)
 
)SS:
STATE OF OHIO
)


Before me, the undersigned, a Notary Public in and for said County and State,
personally appeared Thomas J. Embrescia, who acknowledged the execution of the
foregoing Instrument on the date of its execution set forth above.


WITNESS my hand and Seal this 29th day of November, 2007.

 

 
My Commission Expires:
  /s/ Amy J. Gary
, Notary Public
  November 9, 2008              
[SEAL]
     
Resident of Cuyahoga County, Ohio



 